Citation Nr: 1721213	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty under executive order from October 1990 to June 1991.  She also has service in the Naval Reserve.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the case to the RO for additional development.  

While the case was in remand status, in a March 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD).  As this action represents a full grant of the benefit sought on appeal, the issue is no longer before the Board.

In July 2016, the Board sent the Veteran a letter informing her that it had received her appeal and that she had 90 days to request a change in representative or submit additional argument or evidence.  The Board mailed this letter to her most recent mailing address of record, but it was returned as undeliverable by the U.S. Post Office.  Since that time, there has been no alternative mailing address identified to which the Board's letter may be re-sent.  See 38 C.F.R. § 3.1(q); Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but has found that additional evidentiary development is warranted.  

SSA Records

First, an August 2015 VA examination states that the Veteran had applied for disability benefits with the Social Security Administration (SSA).  The SSA records may be relevant to the remanded issue, and should be obtained.  

VA Examination

The Board also finds that an additional VA opinion is needed to address the complex medical issues arising in this case.  The Board previously remanded the issue for a VA examination.  Upon remand, a VA examination was conducted in August 2015.  

The August 2015 VA examiner gave a negative opinion, but the supporting rationale is not legally adequate.  The VA examiner reasoned that "there was no documentation of a significant head injury during her active duty" and "[h]er VA records are silent for neck pain until 2009."  

This reasoning is not legally adequate because the VA examiner relied on a lack of a documented injury and treatment without explaining why contemporaneous documentation was expected and why its absence was medically significant.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  This is particularly important here, because the Veteran does not contend that she sought treatment during service for her complaints.  

The August 2015 VA examiner also reasoned as follows:

Her cervical degenerative joint disease is less likely than not related to her active duty time as the records are silent for significant head or neck injury and the degree of discomfort that she currently has is more likely than not related to her fibromyalgia and her radiographically mild cervical degenerative joint disease.

The Board observes that this opinion is nonresponsive to the question asked because the central medical question at issue in the case is not whether the Veteran's current neck pain is related to service, but whether the cervical degenerative joint disease is related to her service.  On this question, the VA examiner's opinion again relies on an absence of evidence and is, otherwise, circular.  

Aside from these concerns with the prior VA examination, the Veteran's medical records now include an October 2012 VA Pain Service consultation.  At that consultation, the Veteran was asked what she thought was causing her pain.  She answered that she was not sure, but "know part of it is physical and part mental."  Because the Veteran is now service connected for a psychiatric disorder, the Board finds that this statement raises a secondary theory of entitlement, which has not yet been addressed.  For these reasons, a new opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the August 215 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed neck condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and the results of the prior VA examination.  Based on this review, the examiner is asked to provide an addendum medical opinion on each of the following questions: 

(a)  For each diagnosed neck disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service? 

In answering this question, the examiner is asked to consider the statements from the Veteran indicating that she has had neck pain since two injuries during service.  The examiner is asked to explain why her statements make it more or less likely that a current neck condition started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of her symptoms during and after service may be inaccurate or not medically supported.  

In this regard, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur or why the fact would have normally been recorded if present.  

(b)  If not directly related to service on the basis of question (a), is any neck condition proximately due to, the result of, or caused by any other medical condition(s), such as the service-connected posttraumatic stress disorder (PTSD)?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has any neck disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as PTSD?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (c), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

